Appellant was convicted of keeping an assignation house, and her punishment assessed at a fine of two hundred dollars and twenty days confinement in the county jail.
There are no bills of exceptions in the record, and the effort of appellant to preserve bills of exceptions in the motion for new trial, reciting therein that appellant had objected to certain testimony can not be considered. Bills of exceptions must be authenticated by the signature of the trial judge, and a recitation in the motion for a new trial, in the absence of bills of exceptions, will not be reviewed. No *Page 490 
special charges were asked, and no exceptions taken to the charge of the court as given; consequently we can not review the charge. If we did so, it submits the offense contained in the indictment in a proper manner.
The evidence amply supports the verdict. F.A. Clay and Albert W. Clay testify positively that appellant is the person to whom the house was rented, and who paid the rent, and the testimony of Officers Peyton, Reed and Graham, and Annie McClerkin make a case.
Judgment is affirmed.
Affirmed.